United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington Township, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2231
Issued: June 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant, through counsel, filed a timely appeal from the
August 8, 2007 decision of an Office of Workers’ Compensation Programs hearing
representative, affirming the termination of his medical and wage-loss compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s wage loss and
medical benefits effective December 29, 2006, on the grounds that he had no residuals or
disability related to his accepted employment injuries; and (2) whether appellant established
continuing disability or residuals related to his accepted employment injuries.
FACTUAL HISTORY
On October 5, 1998 appellant, then a 45-year-old letter carrier, injured his lower back
while bending to lift a heavy tray of mail. The Office accepted his claim for aggravation of a

bulging lumbar disc. On June 14, 1999 it expanded the claim to include disc herniations at L2-3
and L3-4. On February 3, 2000 the Office authorized microdiscectomy at L3-4 and L4-5.
Appellant elected not to proceed with the surgery.
On March 1, 2004 Dr. Scott West, a Board-certified osteopathic physician specializing in
neurological surgery, stated that appellant continued to experience low back pain, with radiation
into his right leg. He reported that a February 12, 2004 magnetic resonance imaging (MRI) scan
of appellant’s lumbar spine revealed severe bilateral foraminal stenosis and right-side herniation
at L2-3 with degenerative disc changes at other levels of the lumbar spine. Dr. West opined that
a microscopic decompression lumbar laminectomy at L2-3 would help resolve the right leg
symptoms.
On April 2, 2004 appellant filed a claim for compensation for leave without pay. In a
March 22, 2004 attending physician’s report, Dr. West stated that appellant was totally disabled
as of March 17, 2004. On May 5, 2004 he stated that, although appellant had undergone
extensive conservative treatment with some temporary improvements, the disc herniations seen
in the diagnostic studies revealed further degenerative disc changes and exacerbations of his
condition caused by the 1998 employment injury based on a “flow through phenomenon” and
that his ongoing work exacerbated his condition.
On May 24, 2004 appellant was seen by Dr. Gregory Fisher, a Board-certified orthopedic
surgeon, for a second opinion examination. Dr. Fisher noted that the herniation at L2-3 had
enlarged since the time of the original injury and was sufficient to cause appellant’s lower
extremity symptoms. He opined that surgery was warranted and related to appellant’s accepted
employment injury. The Office accepted appellant’s claim for recurrence of disability beginning
on March 16, 2007 and expanded his claim to include the herniated disc at L2-3.
On June 29, 2004 Dr. West performed a microscopic lumbar laminectomy with
discectomy at L2-3. At the beginning of September 2004, appellant again began to experience
low back and right leg pain. On November 28, 2004 he underwent a myelogram and a
computerized tomography (CT) scan, which revealed an extradural antior filling defect at L3-4
and L4-5, Grade 1 retrolisthesis of L3 on L4 and disc bulges at L3-4 and L4-5. There was no
definite evidence of nerve root impingement at L3-4 and L4-5. On December 29, 2004 Dr. West
stated that appellant was unable to return to work even with restrictions because of the
degeneration and instability of his lumbar spine and the amount of physical activity involved in
his position. On January 14, 2005 appellant was placed on the periodic rolls.
On February 10, 2005 the Office sought clarification from Dr. West about the cause,
degree and duration of appellant’s disability. Dr. West responded that appellant’s spinal changes
were related to both his preexisting degenerative disease and the aggravation caused by his
employment injury. He opined that appellant would be unable to return to his date-of-injury
position, but might be able to return to a very limited work if his pain management treatments
were successful. On April 12, 2005 Dr. Richard Donnini, an osteopathic physician specializing
in pain management, began treating appellant with medication, exercise and nerve root blocks.
On May 3, 2006 the Office referred appellant for a second opinion examination with
Dr. Pietro Seni, a Board-certified orthopedic surgeon. It provided Dr. Seni with a statement of

2

accepted fact, dated July 8, 2004, listing the physical requirements of appellant’s date-of-injury
position and his history of employment-related low back injuries, which occurred in 1980, 1989,
1993 and 1996. These injuries were accepted for lumbar strains and bulging discs and
subsequently closed. The statement noted that appellant’s 1998 employment injury was accepted
for aggravation of bulging lumbar disc with microdiscectomy at L3-4 and L4-5 and a herniated
disc at L2-3 with decompression lumbar laminectomy.
In a May 31, 2006 report, Dr. Seni advised that the statement of accepted facts provided
by the Office was inaccurate to the extent that it stated that appellant had undergone a
microdiscectomy at L3-4 and L4-5. He reported that appellant’s current symptoms included low
back pain that radiated into the lower extremities, right worse than left and numb toes. On
examination, Dr. Seni noted normal spinal curvature, normal sensation, symmetrical 1+ reflexes
and bilateral negative straight leg raising test. He found several paraspinal muscle trigger points
and limitations in forward flexion, backward extension and lateral bending. Manual muscle
testing was normal, but there was questionable weakness of the left extensor hallucis longus. In
a supine position, appellant had a restricted range of motion in his left hip and a positive straight
leg raising test at 60 degrees. Dr. Seni reviewed appellant’s diagnostic tests and reports. He
noted that an October 14, 2004 MRI scan showed postoperative scar tissue at L3-4, but no
recurrent hernia at L4-5. An x-ray taken on October 20, 2004 showed extradural defects at L3-4
and L4-5, but no evidence of nerve root impingement.
Dr. Seni diagnosed degenerative disc disease of the lumbar spine from L2 down, but
noted that it was difficult to establish the location of the pathology because appellant had a
sacralized L5 vertebra, which might have led to inconsistent identification of the discs in
previous diagnostic tests. He stated that his neurological examination did not reveal any
evidence of nerve root radiculopathy that could be attributed to independent nerve root
involvement. Dr. Seni opined that appellant sustained several temporary aggravations of his
underlying age-related degenerative disc disease during his time as a letter carrier that were dealt
with as they arose. He stated that the L2-3 disc herniation was a permanent aggravation that was
fully resolved by the June 2004 surgery. Dr. Seni opined that appellant’s remaining back pain
was related to his preexisting degenerative disc disease and not his 1998 employment injury. He
stated that appellant was unable to perform his date-of-injury duties because of his underlying
degenerative disc disease. Dr. Seni found that appellant would be able to perform a sedentary
position where he could alternate sitting and standing, with no bending, stooping or lifting more
than 15 pounds.
On July 7, 2006 Dr. West reported that appellant continued to complain of lower back
pain and lower extremity pain, numbness and weakness. He found tenderness, limited range of
motion, weakness in the extensor hallucis longus muscles and a positive straight leg raising test.
Dr. West opined that appellant had a low likelihood of success in any further operations and
recommended that he apply for disability retirement.
On July 12, 2006 Dr. West commented on Dr. Seni’s report, which he found to be
thorough and well thought out. He agreed that appellant “had several aggravations … which
aggravated his preexisting disease.” Dr. West opined that appellant could not “return to his
former type of duties” because of the physical nature of his work.

3

On August 29, 2006 the Office found a conflict between the medical opinions of
Dr. West and Dr. Seni and referred appellant for an impartial medical examination. On
September 18, 2006 Dr. John Wolf, a Board-certified orthopedic surgeon selected as the
impartial medical specialist, examined appellant and reviewed his medical record, including the
July 8, 2004 statement of accepted facts. He noted that, because Dr. West did not rebut
Dr. Seni’s findings, the only conflict appeared to be whether appellant could return to work.
Dr. Wolf stated that an October15, 2004 MRI scan showed “disc bulging at L1 and L2,” but no
recurrent disc herniation. A November 29, 2004 CT scan showed broad-based disc bulges at
L3-4 and L4-5, with possible nerve root impingement. Dr. Seni stated that appellant did not
undergo a microdiscectomy as indicated by the statement of accepted facts. On physical
examination Dr. Wolf found that appellant had no palpable muscle spasms, was able to bend to
15 degrees on each side without pain and had no evidence of lower extremity weakness, atrophy
or sensory deficit. He found full range of motion at both hips and positive leg raising bilaterally
due to tightness behind the knee and in the hamstrings. Dr. Wolf opined that appellant had no
residuals related solely to his employment injury or his surgery. He stated that appellant’s
residual of back pain radiating down both legs was related to his multilevel degenerative disc
disease. Dr. Wolf found that appellant should not return to his letter carrier position because his
spine was poorly suited to repetitive bending, twisting and lifting motions. He found that
appellant could perform a sedentary position with permanent restrictions. Dr. Wolf stated that
appellant had reached maximum medical improvement from his work-related injury.
On September 19, 2006 appellant underwent an x-ray and MRI scan of his lumbar spine
that showed normal motion on flexion and extension, status post right L2 and L3 laminectomies,
multilevel disc disease with facet arthropathy and slight retrolisthesis of L2 on L3 and L1 on L2.
In an October 13, 2006 report, Dr. West stated that these studies revealed postoperative changes.
He diagnosed post laminectomy syndrome.
On October 10, 2006 the Office sought clarification of Dr. Wolf’s opinion, who stated
that appellant’s current symptoms and inability to return to his date-of-injury position were due
solely to his preexisting degenerative disc disease and not his work-related disc herniation.
By notice dated November 17, 2006, the Office proposed termination of appellant’s
medical and wage-loss compensation benefits. It found that the opinion of Dr. Wolf carried the
weight of the medical opinion evidence and formed the medical basis for the decision. The
Office provided appellant 30 days to provide relevant evidence and arguments in opposition to
the termination.
Appellant submitted two patient progress forms from the Pain Evaluation & Management
Center of Ohio, dated August 4 and September 7, 2006, which listed the symptoms of and
treatments for his lower back pain.
By decision dated December 28, 2006, the Office terminated appellant’s benefits
effective December 29, 2006. It found that the new medical evidence was not relevant to the
issue of whether appellant’s disability or residuals were employment related.

4

In a report dated December 15, 2006 and received by the Office on January 2, 2007,
Dr. West reiterated his opinion that appellant had degenerative disc disease and post
laminectomy syndrome and that he would be unable to return to his former type of employment.
On January 14, 2007 appellant, through counsel, requested an oral hearing. At the
hearing, held on May 23, 2007, he contended that the Office had not properly developed the
medical evidence and that Dr. Wolf’s decision was not based on a proper factual history.
By decision dated August 8, 2008, the Office hearing representative affirmed the
December 28, 2006 decision. She found that the impartial medical examiner was entitled to the
special weight of the medical evidence because he provided a comprehensive examination and a
report with a rationalized opinion on the cause of appellant’s disability. The Office hearing
representative noted that Dr. West offered no rationale or examination findings that supported
the claim that appellant had residuals or disability causally related to the accepted employment
injuries.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability has ceased or that it is no longer related to the employment injury.2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between a physician making an examination for the United States and the physician of the
employee, the Secretary must appoint a third physician to make an examination.4 Likewise, the
implementing regulations states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser or consultant, the Office must appoint a third physician to make an examination.
This is called a referee examination and the Office is required to select a physician who is
qualified in the appropriate specialty and who has had no prior connection with the case.5 It is
well established that, when a case is referred to an impartial medical specialist for the purpose of

1

Elaine Sneed, 56 ECAB 373 (2005).

2

Fred Reese, 56 ECAB 568 (2005).

3

James F. Weikel, 54 ECAB 660 (2003).

4

5 U.S.C. §§ 8101-8193, 8123(a).

5

20 C.F.R. § 10.321.

5

resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on
proper factual and medical background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for aggravation of lumbar disc bulge and disc
herniations at L2-3 and L3-4. The issue to be determined is whether the Office has met its
burden of proof to establish that appellant had no remaining disability or residuals related to his
accepted injuries.
On May 31, 2006 Dr. Seni, a Board-certified orthopedic surgeon, conducted a second
opinion examination. He noted that appellant’s L5 vertebra was sacralized, which might have
led to inconsistent disc numbering in some diagnostic tests. On examination, Dr. Seni found
trigger points in the paraspinal muscles, limitations in lumbar range of motion and possible
weakness of the left extensor hallucis longus. When lying down, appellant had restricted
movement in his left hip and a positive straight leg raising test at 60 degrees. Dr. Seni diagnosed
age-related degenerative disc disease of the lumbar spine from L2 down. He opined that
appellant had sustained several temporary aggravations of this underlying condition during his
time as a letter carrier, but that all of these, except for the herniated L2-3 disc, had resolved
without surgery. Dr. Seni stated that June 2004 surgery corrected appellant’s L2-3 herniation,
which had no remaining residuals. He opined that appellant’s remaining back pain was related
exclusively to his degenerative disc disease and that he had no disability related to his accepted
injuries. Dr. Seni stated that appellant could work only in a sedentary position because of his
underlying degenerative disc disease.
On July 12, 2006 Dr. West, an osteopathic physician specializing in neurological surgery,
stated that Dr. Seni’s report was thorough and well thought out. He concurred with the finding
that appellant had sustained several aggravations of his preexisting condition. Although it is
unclear from this statement whether Dr. West believed that the aggravations were permanent, in
an April 2, 2004 report, he stated that appellant’s employment injury had been a causal factor in
the degenerative spinal condition. He stated that appellant was unable to return to his previous
type of work and recommended that he take disability retirement.
The Office found a conflict of medical opinion evidence between Dr. West and Dr. Seni
on the cause and extent of appellant’s disability and referred him to an impartial medical
examiner to resolve the conflict.
On September 18, 2006 Dr. Wolf, a Board-certified orthopedic surgeon, conducted a
physical examination and review of appellant’s medical history. He utilized the statement of
accepted facts provided by the Office. Dr. Wolf indicated that, because Dr. West did not rebut
Dr. Seni’s findings, the primary conflict was whether appellant was capable of returning to work.
He noted that an October 15, 2004 MRI scan showed disc bulging at L1 and L2, but no recurrent
disc herniation and that a November 29, 2004 CT scan showed broad-based disc bulges at L3-4
and L4-5, with possible nerve root impingement. On physical examination, Dr. Wolf found no
palpable muscle spasms, 15 degrees of side bending on each side without pain, full range of
6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

motion at both hips and no evidence of lower extremity weakness, atrophy or sensory deficit. He
noted positive leg raising tests bilaterally, but found that they were due to tightness behind the
knees and in the hamstrings. Dr. Wolf stated that appellant’s work injury was an aggravation of
a preexisting condition and was corrected by his surgery. He concurred with Dr. Seni’s opinion
that the back pain radiating down appellant’s legs was related to his multilevel degenerative disc
disease and not his employment injury or surgery. Dr. Wolf stated that, because of the
underlying condition, appellant could return to work only in a sedentary position. In a
subsequent report, he stated that appellant’s condition and his degree of disability were due
solely to his preexisting degenerative disease.
The Board finds that the report of Dr. Wolf is not entitled to the special weight of the
medical opinion evidence because it was based on an inaccurate statement of accepted facts and
was not sufficiently rationalized. The Board notes that Dr. Wolf relied on the Office’s July 8,
2004 statement of accepted facts, which failed to include herniation of the L3-4 disc as an
accepted condition.7 It is well established that medical opinions based on an incomplete or
inaccurate history are of diminished probative value.8 Because the herniation of L3-4 was not
included in the list of accepted conditions, Dr. Wolf made no findings and gave no opinions
related to its status or residuals. His opinion is therefore not based on a proper factual history.
The Board has also held that medical opinion that is not fortified by rationale is of diminished
probative value.9 Dr. Wolf gave no medical explanation for his opinions that appellant’s
ongoing disability was related solely to his preexisting condition and that his accepted conditions
had fully resolved. Although he made several clinical and diagnostic findings in his report, he
did not discuss them in his analysis and did not explain how they formed the basis for his
conclusions. For these reasons, the Office improperly relied on the opinion of Dr. Wolf to
establish that appellant had no remaining disability or residuals from the accepted injuries of disc
bulge aggravation and herniations of L2-3 and L3-4.
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation because the report of the impartial medical examiner was not sufficiently
rationalized to resolve the conflict of medical opinion.
CONCLUSION
The Board finds that the Office did not properly terminate appellant’s wage loss and
medical benefits, effective December 29, 2006, on the grounds that he had no residuals or
disability related to his accepted employment injuries.10

7

The statement of accepted facts also erroneously indicated that appellant had undergone a microdiscectomy at
L3-4 and L4-5. However, Dr. Wolf noted this error and did not use it as a basis for his decision.
8

Douglas M. McQuaid, 52 ECAB 382 (2001).

9

Cecilia M. Corley, 56 ECAB 662 (2005).

10

In light of the Board’s findings on the first issue, the second issue is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 8, 2007 and December 28, 2006 are reversed.
Issued: June 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

